Citation Nr: 0729213	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
psychogenic gastrointestinal disorder.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to August 
1948.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the RO.  In a rating 
decision issued in July 2003, the RO denied service 
connection for a bilateral eye condition and determined that 
no new and material evidence had been received sufficient to 
reopen the veteran's previously denied claim for entitlement 
to service connection for a psychogenic gastrointestinal 
disorder.  Subsequently, in a July 2004 rating decision, the 
RO again determined that no new and material evidence had 
been received sufficient to reopen the claim for service 
connection for a psychogenic gastrointestinal disorder.  The 
veteran perfected appeals to both issues.

In September 2007, the motion to advance the veteran's appeal 
on the Board's docket was granted.  38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a May 2007 statement from an attorney, the veteran 
requested a hearing before the Board sitting at the RO (that 
is, a Travel Board hearing).  Although the veteran was 
scheduled for a Central Office hearing at the Board's offices 
in Washington, DC, the Board was notified that he would not 
be able to attend the August 2007 hearing.  However, it is 
clear from the record that the veteran wants a Travel Board, 
not a Central Office, hearing.  The claims file fails to show 
that the veteran has yet been afforded a Travel Board hearing 
or has withdrawn his May 2007 request for one.  Such hearings 
must be scheduled by the RO.  See, e.g., 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).  

Finally, the Board notes that there also appears to be some 
question as to the matter of the veteran's current 
representative in this case.  The power of attorney (POA) (VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative) of record, dated April 2003, shows 
The American Legion as the veteran's designated 
representative.  However, the statement requesting a Travel 
Board hearing was received from a private attorney.  Since a 
VA Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative, is not of record for the private attorney, 
this matter is referred to the RO for clarification during 
the course of this remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran to 
ascertain his intentions regarding 
representation.  He should be advised 
that the current VA Form 21-22 shows that 
The American Legion represents him; 
however, a private attorney made the 
request for a Travel Board hearing.  If 
he wishes to be represented by a private 
attorney or any other 
organization/representative instead of 
The American Legion, request that he 
submit a properly executed VA Form 21-22 
for a service organization/
representative or a VA Form 22a for an 
attorney or agent as provided by 
38 C.F.R. §§ 20.602 and 20.603 (2006), 
respectively.  If the veteran appoints a 
new representative, that service 
organization/representative/
attorney should be afforded the 
opportunity to review the claims file and 
present written argument on the veteran's 
behalf.
 
2.  The RO should schedule the veteran 
for a Travel Board hearing.  In the 
notice of hearing, the veteran should be 
advised of the option of appearing at a 
hearing at the RO before a Veterans Law 
Judge sitting in Washington, D.C. via 
videoconferencing technology.  After a 
hearing is conducted, or if the veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purpose of this remand is to ensure due process.  The 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  The veteran and his 
representative/attorney have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



